DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-17 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	The drawings are objected to because the labels “Kabel” and “Polklemme” in Figures 2-4 should be translated into English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Per claim 1, it is unclear if the limitations “the first resistor element” in lines 14, 20, and 23 refer to the limitation “a first measuring resistor element” in lines 5-6.  Appropriate correction is required.  For the purpose of examination, said limitations are interpreted as implying “the first measuring resistor element.”  Claims 2-17 are consequently rejected due to their dependence on claim 1.
	Per claim 1, it is unclear if the limitation “the reference resistor element” in line 19 refers to the limitation “reference resistor” in line 10.  Appropriate correction is required.  For the purpose of examination, said limitation is interpreted as implying “the reference resistor.”
	Per claim 1, it is unclear if the limitation “the second resistor element” in line 24 refers to the limitation “a second measuring resistor element” in line 6.  Appropriate correction is required.  For the purpose of examination, said limitation is interpreted as implying “the second measuring resistor element.”
Per claim 3, the limitation “the battery state” in line 2 lacks sufficient antecedent basis.  Appropriate correction is required. 
Per claim 5, the limitations “the battery state,” “the battery parameter,” and “the sensor” lack sufficient antecedent basis.  Appropriate correction is required.


Per claim 7, the limitations “the battery parameter” and “the at least one sensor” lack sufficient antecedent basis.  Appropriate correction is required.
Per claim 10, the limitation “the voltage tapping point” in line 2 lacks sufficient antecedent basis.  Appropriate correction is required. 
Per claim 13, it is unclear if the limitation “the voltage measurement apparatus” in lines 4-5 refers to the voltage measurement device described in claim 11.  Appropriate correction is required.
Per claim 16, the limitations “the battery state” and “the battery parameter” lack sufficient antecedent basis.  Appropriate correction is required.
Per claim 17, it is unclear if the limitation “the voltage measurement apparatus” in line 3 refers to the voltage measurement device described in claim 11.  Appropriate correction is required.

Pertinent Prior Art
7.	Park et al. – US 2011/0006777
	This document discloses an electrical leak detecting apparatus comprising a battery pack 110 disposed in parallel to a voltage dividing circuit comprising a first voltage distribution resistor Rs1 and a second voltage distribution resistor Rs2 connected in series, wherein the resistors Rs1 and Rs2 have known values (Fig. 10; ¶57-58).  A detection resistor Rm is disposed between resistor Rs1 and Rs2 and a terminal voltage Vm across the detection resistor Rm is measured during an electrical leak detecting process (¶60).  However, this document is silent on determining an electrical resistance of Rs1 (or Rs2), as required by claim 1 of the present application.
Claim Remarks
8.	Upon resolution of the 35 U.S.C. 112(b) rejections to claims 1-17, these claims would be in condition for allowance because the prior art of record is silent on the subject matter of claim 1, as described above.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS A SANGHERA/Examiner, Art Unit 2852